DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-5 and 11-13) in the reply filed on 06 September 2022 is acknowledged.
Claims 6-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06 September 2022.

Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendments of 21 November 2019 and 06 September 2022 have been entered in full.  Claims 6-10 are withdrawn from consideration as discussed above.  Claims 1-5 and 11-13 are under examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 11-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more. 
Applicant’s attention is respectfully directed to MPEP § 2103-2106.07(c) regarding patent eligibility under 35 U.S.C. 101. 
Claims 1-5 and 11-13 are directed to methods for assessing the periodontitis status of a human patient comprising determining a level of interleukin -1β (IL-1β), matrix metalloproteinase-9 (MMP-9), and interleukin-6 (IL-6) in a saliva sample from the human patient and correlating said levels with the severity of periodontitis in the subject.  A correlation such as this is considered a judicial exception in that it is a naturally occurring phenomenon.  
Step 1 of the eligibility analysis entails considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101. In the instant case, the claims are directed to a process, which is one of the four statutory categories. 
Step 2A of the eligibility analysis is a two-prong inquiry. Regarding Prong 1, the claims must be evaluated to determine if they recite a judicial exception. In the instant case, the claim(s) recite(s) comparing levels of biomarkers to threshold values, and then correlating the comparison values with the state of periodontitis in the subject.  This is a judicial exception in that it reads on the natural phenomenon of a correlation of a value with the presence of a disease state.  
Prong 2 of Step 2A concerns whether the claims reciting a judicial exception integrate the judicial exception into a practical application. In this case, the judicial exception is not integrated into a practical application because the additional elements recited in the claims beyond the judicial exception only lead up to the judicial exception and thus fail to integrate the exception into a practical application, both individually and in combination. Specifically, the claims recite determining the levels of the biomarkers in a saliva sample.  It is clear that this step only lead up to the subsequent steps which are the mental processes of comparing and determining. The mental process steps and natural correlation steps are not integrated into a practical application, such as applying the knowledge regarding the expression levels in a subsequent active step, such as a particular treatment or prophylaxis step for a disease or medical condition.  The steps of obtaining a sample and quantifying proteins recited in the claimed method only add insignificant extra-solution activity to the judicial exception, similar to the fact pattern discussed in Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66 (2012) at 79, wherein an additional element of measuring metabolites of a drug administered to a patient was concluded to be insignificant extra-solution activity.    
Step 2B of the eligibility analysis concerns whether claims directed to a judicial exception nevertheless provide an inventive concept. In this case, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements taken alone or in combination only recite limitations that are well-understood, routine, and conventional activity in the field, wherein the limitations are recited at a high level of generality. It is noted that obtaining a saliva sample from a subject for the purpose of measuring expression levels of IL-1β, MMP-9, and IL-6, and correlating the same to the presence of periodontitis, was known in the prior art. As evidence thereof, please see Braun et al. (US 2010/0196941 A1; published 05 August 2010), Example 2.
Accordingly, the claimed invention is not patent eligible.



Claim 5 is further rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a “use” is not clearly a product or a process.  A “use” is not one of the statutory categories of invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 is directed to a “use” without providing method steps or other context.  The metes and bounds of the claim cannot be determined.

Claim Interpretation
	For the following rejections under 35 U.S.C. §§ 102 and 103, the claims are interpreted as follows.  Claims 1-5, 11, and 12 are directed to methods “for assessing whether a human patient has mild periodontitis or advanced periodontitis..” or “for determining a change in status of periodontitis…” or “ for diagnosing whether a human patient has mild periodontitis or advanced periodontitis…”.  These phrases, or preambles, are directed to the purpose of the recited methods.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  In this case, the body of the claims sets forth method steps for detecting concentration of IL-1β, MMP-9, and IL-6  in a saliva sample from a human patient and comparing them to threshold or reference values.  These method steps stand alone in that they do not recite values that indicate mild or advanced periodontitis.  The claims further recite a wherein clause defining parameters for mild or advanced periodontitis.  However, these parameters have nothing to do with the concentrations of IL-1β, MMP-9, and IL-6  in a saliva sample.
Furthermore, the method step of comparing measured concentrations of proteins to threshold or reference values, and assessing the results, are mental steps, which hold no patentable weight.  Similarly the assignment of a value between 0 and 1 based on arithmetical processing as per claim 4 is a mental step which holds no patentable weight.
Accordingly, claim 1 is interpreted as being directed to an in vitro method comprising detecting the concentrations of IL-1β, MMP-9, and IL-6  in a saliva sample from a human.  Claim 2 is interpreted as further requiring that the human has periodontitis.  Claims 3-5 are not interpreted as including additional meaningful limitations.  Claim 11 is interpreted as being directed to an in vitro method comprising detecting the concentrations of IL-1β, MMP-9, and IL-6  in a saliva sample from a human at two different time points.  Claim 12 is interpreted as being directed to an in vitro method comprising detecting the concentrations of IL-1β, MMP-9, and IL-6  in a saliva sample from a human.  Claim 13 is interpreted as being directed to a method of detecting the presence of IL-1β, MMP-9, and IL-6  in a saliva sample from a human by contacting the saliva sample with one or more detecting reagents that bind the proteins.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Braun et al. (US 2010/0196941 A1; published 05 August 2010).
Braun et al. teach an in vitro method for measuring the concentrations of in a saliva sample from a human suffering from periodontitis.  See [0011], [0022], [0025] (especially p. 2 li. 46), [0046]-[0052], [0059], [0061], Example 1.  This anticipates claims 1-5, and 12. 
Regarding clam 11, measuring the concentration at two time points from the same subject are taught at [0015].
Regarding claim 13, use of detecting reagents that binds with the proteins is taught at [0059]. 

Conclusion
	No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874. The examiner can normally be reached M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
10 November 2022